Hi chardson, C. J.
delivered the opinion of the court.
It is said, on behalf of the defendant, that the arbitrators exceeded their authority because they awarded a certain sum to balance claims, demands and accounts between the parties, whereas nothing was submitted except certain claims which had been reduced to writing. But the arbitrators must be presumed to have pursued the submission until the contrary appears, and we must take it for granted that the sum awarded was to balance the claims, demands and accounts submitted ; at least, until it is shown that there were otherjclaims, demands and accounts between the parties which were not reduced to writing and submitted.
It is also said that the award was not published. But this is necessary only in cases where it has been stipulated in the submission that the award shall be notified *266to the parties. Caldwell, 195; 2 Chitty's Pl. 81 note u.
It is further contended, that a demand was necessary to sustain the action. But it is settled, that a demand is necessary only in cases where the award is to pay money on request. Caldwell, 197.